Citation Nr: 0335718	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-06 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to the assignment of an original compensable 
disability rating for chondromalacia patellae of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had honorable service from July 1986 to August 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted service connection and assigned a zero percent rating 
for chondromalacia patellae of the right knee.  The veteran 
appeals for the assignment of a higher (compensable) rating 
for his right knee disorder.

In May 2003 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

The Board has determined further action is required in order 
to comply with the VA's duties to notify and assist in the 
development of the veteran's claim.  Accordingly, this appeal 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.

During the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Also, during the course of this appeal, the Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii)(2002), which permitted the Board 
"to provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice."  The Federal Court found that 
section 19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) 
(West 2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The Board notes that, while the case law relating to the 
applicability of VCAA to claims such as this one, that were 
filed prior to its enactment, has been somewhat inconsistent 
(see Holliday v. Principi, 14 Vet. App. 280 (2001); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003)), the VA Office of General 
Counsel, after reviewing all of the relevant law and 
regulations, recently held that the regulatory provisions of 
38 C.F.R. § 3.159 implementing the duty to notify and duty 
to assist provisions of the VCAA were expressly provided for 
retroactive application for all claims that were pending 
before VA on November 9, 2000.  As such, these regulatory 
provisions were construed to apply retroactively.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

Further, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003). 

The Board finds that the VA has not fulfilled its duty to 
notify with regard to the veteran's claim for a compensable 
rating for chondromalacia patellae of the right knee.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  In light of the 
Federal Circuit decisions and the General Counsel precedent 
opinion noted above, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's claim to the RO so that the veteran can be 
provided with the appropriate assistance and notice under the 
VCAA, to include what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

As to the duty to assist, the Board notes that during a 
recent Travel Board hearing, the veteran testified that there 
were relevant private medical records that were not in the 
claims file.  He submitted signed releases at that time.  The 
VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2003).  

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a compensable 
rating for his chondromalacia patellae of 
the right knee, and of the impact of the 
notification requirements on his claim.  
The RO should also take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

2.  The RO should contact the veteran for 
the purpose of obtaining information 
pertaining to any VA or nonVA medical 
records that may be available relating to 
evaluation and treatment for his right 
knee disorder.  The RO should then secure 
all identified records that are not 
already in the claims file, to include 
from Dr. Waskow of Colorado Springs 
Health Partners, P.C., 209 S. Nevada 
Ave., Colorado Springs, CO., 80903.  (See 
May 2003 Travel Board hearing transcript 
and release to obtain private treatment 
records executed at that time.)

3.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected chondromalacia patellae 
of the right knee.  The claims folder 
must be made available to and reviewed by 
the examiner.  The evaluation should 
include range of motion studies, as well 
as any other indicated tests.  The 
examiner is asked to report whether it is 
at least as likely as not that the 
veteran has any additional loss of motion 
of the knee due to pain or flare-ups of 
pain, supported by objective findings, or 
additional loss of knee motion due to 
excess fatigueability, weakened movement, 
or incoordination.  If additional loss of 
motion is present, the examiner should so 
state in degrees.  

The examiner should also comment on the 
presence or absence of knee instability, 
loose motion, or other symptoms 
associated with the right knee disorder, 
and note the frequency and severity of 
any such symptoms.  

4.  The RO should readjudicate the claim 
for the assignment of a compensable 
original rating for the veteran's 
chondromalacia patellae of the right 
knee, to include consideration  of 
whether a higher "staged rating" (i.e., a 
different percentage rating for different 
periods of time, based on the facts 
found) is warranted since the effective 
date of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


